888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris THOMAS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3235.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1989.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Morris Thomas, a pro se federal prisoner, appeals the district court's order denying his 28 U.S.C. Sec. 2255 motion to vacate sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, who has been incarcerated since 1949, is serving a total of 104 years imprisonment pursuant to guilty pleas to kidnapping and motor vehicle theft charges.  This is Thomas's seventh motion to vacate in which he argues that he was unlawfully induced into pleading guilty to the charges and that the trial judge did not ascertain that his plea was knowing and voluntary.  The district court, finding the motion to be frivolous, dismissed the action based on its successive nature.  Petitioner appeals.


3
Upon consideration, we conclude that Thomas's motion to vacate sentence was properly denied as it is a successive motion which fails to allege new or different grounds for relief, and because the prior determination was on the merits.  Rule 9(b), Rules Governing 28 U.S.C. Sec. 2255;  Sanders v. United States, 373 U.S. 1, 15 (1963).  In all of his motions, petitioner alleged that he was insane at the time of his trial and that his plea was obtained involuntarily.  Nothing he now alleges, however, amounts to a new or different ground for relief.  The district court properly found this to be a successive petition.    See Moody v. United States, 580 F.2d 238, 239 (6th Cir.1978);  cf. Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir.), cert. denied, 481 U.S. 1055 (1987).


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.